UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 13-2445


DAVID C. MARTIN,

                Plaintiff - Appellant,

          v.

NAES CORPORATION,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.     Norman K. Moon, Senior
District Judge. (6:12-cv-00058-NKM-RSB)


Submitted:   August 29, 2014             Decided:   September 10, 2014


Before WILKINSON, NIEMEYER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary M. Spangler, LAW OFFICE OF M.M. SPANGLER, Alexandria,
Virginia, for Appellant.    Alison N. Davis, LITTLER MENDELSON,
P.C., Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             David C. Martin filed suit in state court against his

employer, NAES Corp. (“NAES”), alleging breach of contract and

discrimination under the Age Discrimination in Employment Act

(“ADEA”).        NAES      removed    the     action    to    federal    court.         The

district court initially granted summary judgment to NAES on

Martin’s    ADEA      claim    but    denied      summary     judgment       on   Martin’s

breach     of    contract      claim.         After    completion       of    discovery,

however, the court granted NAES’s renewed motion for summary

judgment on the remaining breach of contract claim.                           Martin now

appeals, challenging the district court’s reliance on a transfer

letter as dispositive of his breach of contract claim.                             Finding

no reversible error, we affirm.

             Martin     worked       as   a   technician      at    NAES,     an    energy

company that contracted with Dominion Power to provide services

at a power station located in Altavista, Virginia.                            Martin was

informed    that      his     employment       would    be    terminated,         but   was

offered severance.            Martin was subsequently offered a job at

NAES’s   Pittsylvania         plant.          The     offer   letter     unequivocally

provided that by accepting the offer of transfer, previously

provided severance documents would become null and void.                            Martin

accepted both the transfer offer and the severance package on

the same day, noting that his acceptance of the transfer order,

requiring       him   to    forgo     his     severance,      was   “under        duress.”

                                              2
Martin subsequently filed suit claiming breach of contract and

seeking enforcement of the severance offer.                        In granting summary

judgment to NAES, the district relied heavily on the transfer

letter signed by Martin, finding that NAES’s offer of a transfer

to   Pittsylvania       specifically       excluded         Martin    from     eligibility

for the severance.

              On     appeal,    Martin     challenges         the    district     court’s

reliance on the transfer letter on four grounds: (1) he was not

given an opportunity to respond to the district court’s finding

that the transfer letter was a separate contract, a claim not

raised by either party; (2) the court erred in treating it as a

stand-alone contract rather than a personnel action; (3) if the

letter   is    correctly       viewed    as       a   new   contract,    his    notations

should   be    deemed     a    counteroffer           and   therefore    there     was    no

meeting of the minds; and (4) the court erred in relying on a

letter that “has never been offered into evidence, has never had

a proper foundation for its introduction into evidence, and will

likely not withstand objections to its introduction.”

              This     court    reviews       the      district      court’s    grant     of

summary judgment de novo, viewing the facts and the reasonable

inferences         therefrom    in   the      light         most    favorable     to     the

nonmoving party.         See Robinson v. Clipse, 602 F.3d 605, 607 (4th

Cir. 2010).          Summary judgment is appropriate when “the movant

shows that there is no genuine dispute as to any material fact

                                              3
and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a).                The relevant inquiry on summary judgment

is “whether the evidence presents a sufficient disagreement to

require submission to a jury or whether it is so one-sided that

one party must prevail as a matter of law.”                          Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 251-52 (1986).                         An otherwise properly

supported summary judgment motion will not be defeated by the

existence of some factual dispute; however, only disputes over

facts      that    might       affect    the    outcome     of     the    suit    under      the

governing         law    will       properly    preclude       the     entry     of    summary

judgment.          Id.    at    248.      Indeed,      to   withstand        a   motion      for

summary judgment, the non-moving party must produce competent

evidence sufficient to reveal the existence of a genuine issue

of material fact for trial.                 Fed. R. Civ. P. 56(c); see Thompson

v. Potomac Elec. Power Co., 312 F.3d 645, 649 (4th Cir. 2002)

(“Conclusory or speculative allegations do not suffice, nor does

a   mere    scintilla          of    evidence   in     support       of   [the    non-moving

party’s] case.”) (internal quotation marks omitted).

              Under       these       standards,       we   have       examined       each    of

Martin’s     claims       and       conclude    that    they     are      meritless.         The

district court correctly applied Virginia law to conclude that

the transfer letter constituted a superseding contract and that

no counteroffer existed.                 We further conclude that the transfer

letter      was     admissible          evidence     and    was      therefore        properly

                                                4
considered by the district court in granting summary judgment to

NAES.

           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     5